Exhibit 10.7

 

Execution Copy

 

LIMITED WAIVER TO

SECOND LIEN TERM LOAN AGREEMENT

 

                                                This LIMITED WAIVER TO SECOND
LIEN TERM LOAN AGREEMENT (this “Limited Waiver”), dated as of May 2, 2012, is by
and among EUREKA HUNTER PIPELINE, LLC, a Delaware limited liability company
(“Borrower”), PENNANTPARK INVESTMENT CORPORATION, a Maryland corporation
(“PennantPark”) and the other several banks and other financial institutions or
entities party hereto (together with PennantPark, the “Lenders”).

 

                                                WHEREAS, Borrower and the
Lenders are parties to that certain Second Lien Term Loan Agreement, dated as of
August 16, 2011 (as amended by that certain First Amendment to Second Lien Term
Loan Agreement dated as of September 20, 2011, and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and U.S. Bank
National Association, as collateral agent (the “Collateral Agent”);

 

WHEREAS, Borrower has advised the Lenders that the Borrower anticipates the
occurrence of certain Events of Default and has requested that the Lenders agree
to waive such Events of Default as described herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to waive certain anticipated Events of Default in accordance
with Section 10.2 of the Credit Agreement, as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.              Defined Terms.  Capitalized terms used but not defined in this
Limited Waiver shall have the meanings ascribed to such terms in the Credit
Agreement.  The principles of interpretation set forth in Section 1.4 of the
Credit Agreement shall apply to the provisions of this Limited Waiver.

 

2.              Limited Waiver.  Effective as of the date hereof, the Lenders
party hereto hereby agree to waive any Events of Default occurring as a result
of the Borrower’s failure to comply with (i) the minimum Interest Coverage Ratio
required by Section 6.1(b) of the Credit Agreement for the Fiscal Quarter ended
March 31, 2012, (ii) the maximum Total Leverage Ratio required by Section 6.1(c)
of the Credit Agreement for the Fiscal Quarter ended March 31, 2012 and (iii)
the maximum First Lien Leverage Ratio required by Section 6.1(d) of the Credit
Agreement for the Fiscal Quarter ended March 31, 2012.

 

3.              Representations and Warranties. Borrower represents and warrants
as of the date hereof to each Lender that:

 

(a)                                 The Borrower (i) has the power and
authority, and the legal right, to make, deliver and perform this Limited Waiver
and (ii) has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Limited Waiver;

 

--------------------------------------------------------------------------------


 

(b)                                 No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by the Borrower in connection with the
execution, delivery, performance, validity or enforceability of this Limited
Waiver;

 

(c)                                  This Limited Waiver (i) has been duly
executed and delivered on behalf of the Borrower and (ii) constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(d)                                 The execution, delivery and performance of
this Limited Waiver, the borrowings under the Credit Agreement in connection
herewith, and the use of the proceeds thereof will not result in a violation of
any Requirement of Law or any Contractual Obligation of the Borrower, and will
not result in, or require the creation or imposition of any Lien on any of its
Properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents);

 

(e)                                  After giving effect to the limited waiver
set forth in Section 2, the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents are true and accurate in all material
respects as of the date hereof (other than those representations and warranties
that are expressly qualified by a Material Adverse Effect or other materiality
qualifier, in which case such representations and warranties shall be true and
correct in all respects, and those representations and warranties that are made
as of a specific date, in which case such representations and warranties shall
be true and correct in all material respects as of such date) with the same
force and effect as if such had been made on and as of the date hereof; and

 

(f)                                   After giving effect to the limited waiver
set forth in Section 2, no Default or Event of Default has occurred and is
continuing as of the date hereof.

 

4.              Conditions Precedent. The effectiveness of this Limited Waiver
is subject to the satisfaction of the following conditions precedent:

 

(a)                                 The Required Lenders and the Borrower having
executed and delivered this Limited Waiver;

 

(b)                                 Each “Default” and “Event of Default” under
and as defined in the First Lien Indebtedness Documents having been waived in a
manner reasonably satisfactory to PennantPark; and

 

(c)                                  Borrower having paid, or caused to be paid,
any outstanding fees and expenses of PennantPark, including any outstanding
legal fees of Latham & Watkins, LLP, counsel for PennantPark.

 

--------------------------------------------------------------------------------


 

5.              Loan Documents. This Limited Waiver shall constitute a Loan
Document, as such term is defined in the Credit Agreement.  This Limited Waiver
is not intended to nor shall it be construed to create a novation or accord and
satisfaction with respect to any of the Obligations.

 

6.              Severability. Any provision of this Limited Waiver that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.              Integration. This Amendment and the other Loan Documents
represent the entire agreement of the Loan Parties and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.              GOVERNING LAW. THIS LIMITED WAIVER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS LIMITED WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.              Survival.  The representations and warranties contained in
Section 3 of this Limited Waiver shall survive the execution and delivery of
this Limited Waiver and the effective date hereof.

 

10.       Ratification; No Other Amendments or Waiver. Except as expressly
modified hereby, the Credit Agreement and each other Loan Document are each
hereby ratified and confirmed by the parties hereto and remain in full force and
effect in accordance with the respective terms thereof.  Other than as otherwise
expressly provided herein, this Limited Waiver shall not be deemed to operate as
an amendment or waiver of, or to prejudice, any right, power, privilege or
remedy of any Lender, the Collateral Agent or any other Indemnitee under the
Agreement or any of the other Loan Documents, nor shall the entering into of
this Limited Waiver preclude any such Person from refusing to enter into any
further amendments with respect to the Agreement or any of the other Loan
Documents.  Other than as to otherwise expressly provided herein, this Limited
Waiver shall not constitute a waiver of compliance with any covenant or other
provision in the Credit Agreement or any other Loan Document or of the
occurrence or continuance of any present or future Default or Event of Default.

 

11.       Headings. The section headings contained in this Limited Waiver are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Limited Waiver.

 

12.       Amendments. This Limited Waiver may not be amended or modified except
in the manner specified for an amendment of or modification to the Credit
Agreement in Section 10.2 of the Credit Agreement.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Name:

Ronald D. Ormand

 

 

Title:

Executive Vice President

 

Signature Page to Waiver to

Second Lien Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

PENNANTPARK INVESTMENT CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

Chief Executive Officer

 

 

 

PENNANTPARK SBIC LP

 

as a Lender

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

Manager of PennantPark SBIC, GP, LLC

 

 

General Partner of PennantPark SBIC LP

 

Signature Page to Waiver to

Second Lien Term Loan Agreement

 

--------------------------------------------------------------------------------